EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of March 31, 2022, which amendment has been ENTERED.
It is noted that claims 3, 16, and 20-22 stand CANCELLED, and that claims 23-25 are NEWLY-ADDED.
The drawings of September 29, 2020 are hereby accepted as FORMAL.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, delete the text of paragraph [0001] in its entirety, and insert the following therefor: --This application is a continuation application of U.S. Application Serial No. 16/154,848, filed October 9, 2018, now U.S. Patent 10,838,054, which in turn claims priority to U.S. Provisional Application Serial No. 62/742,646, filed October 8, 2018, the disclosures of which are incorporated herein by reference.--.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification that it necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-15, 17-19, and 23-25 as newly-amended are allowable over the applied prior art and over the prior art of record in the application due to the amendment of March 31, 2022, the remarks with the amendment, and the reasons set forth below.
The text of independent claim 1 as newly-amended is as follows:                       “1. (Currently amended) A system comprising: 5a radar unit configured for a host vehicle to obtain radar detections from behind the host vehicle as a trailer is towed behind the host vehicle; and a controller circuit for the host vehicle, the controller circuit configured to: determine, with [[a]] the radar unit determine, based on the distribution of zero-range-rate detections, a length of [[a]] the trailer being towed behind the host vehicle by: inputting the distribution of zero-range-rate detections into a model configured to predict a trailer classification; and determining, based in part on the trailer classification, the length 15of the trailer; and adjust, based on the length of the trailer, an estimated dimension of a blind zone associated with the trailer.”  (Bold added).
With respect to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 2, 4-9, and 23 is likewise allowable for substantially the same reasons as claim 1, in that each of dependent claims 2, 4-9, and 23 depends ultimately from allowable, independent claim 1.
The text of independent claim 10 as newly-amended is as follows:                   “10. (Currently amended) A non-transitory computer-readable media comprising instructions that, when executed, configure a processor of a host vehicle to: communicate, with a radar unit of the host vehicle, to obtain radar detections from 5behind the host vehicle as a trailer is towed behind the host vehicle; determine, with the radar unit, a distribution of zero-range-rate the host vehicle; determine, based on zero-range-rate , a length 10of the trailer being towed behind the host vehicle by: inputting the distribution of zero-range-rate detections into a model configured to predict a trailer classification; and determining, based in part on the trailer classification, the length of the trailer; and 15adjust, based on the length of the trailer .”  (Bold added).
As for independent claim 10 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 11-15 is likewise allowable for substantially the same reasons as claim 10, in that each of dependent claims 11-15 depends ultimately from allowable, independent claim 10.  At the beginning of claim 10, the use of the article, “a” with the plural word, “media” is interpreted as being singular.
The text of independent claim 17 as newly-amended is as follows: “17. (Currently amended) A method comprising: obtaining, by a processor of a radar unit of a host vehicle, radar detections obtained from behind the host vehicle as a trailer is towed behind the host vehicle; determining, by [[a]] the processor, a distribution of 5zero-range-rate the host vehicle; determining, by processor, and based on the distribution of zero-range-rate detections, a length of the trailer being towed behind the host vehicle by: inputting, zero-range-rate into a predict trailer a tailer 10classification; and determining, based in part on the trailer classification, the length of the trailer by a controller circuit of the host vehicle and based on the length of the trailer .”  (Bold added).
Finally, as for independent claim 17 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 18, 19, 24, and 25 is likewise allowable for substantially the same reasons as claim 17, in that each of dependent claims 18, 19, 24, and 25 depends ultimately from allowable, independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648